      Case 2:20-cr-00297-RFB-DJA Document 22 Filed 11/20/20 Page 1 of 4



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    PETER S. LEVITT
     SUPRIYA PRASAD
4    Assistant United States Attorneys
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     PHONE: (702) 388-6336/FAX: (702) 388-5087
6    peter.s.levitt @usdoj.gov
     Representing the United States of America
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA
                                             -oOo-
9
      UNITED STATES OF AMERICA,
10                                                         Case No. 2:20-cr-297-RFB-DJA
                              Plaintiff,
11                                                         STIPULATION FOR A PROTECTIVE
                  vs.                                      ORDER
12
      TWYLA RUSSELL AND
13    MARISSA MILLER,

14                            Defendants.

15

16          The parties, by and through the undersigned, respectfully request that the Court issue an

17   Order protecting from disclosure to the public, or any third party not directly related to this case,

18   any discovery produced by the Government to defense counsel during discovery, under Bates-

19   stamp numbers 000001-005242 (the “Protected Material”). The parties state as follows:

20          1.     The indictment in this case first issued on October 27, 2020.

21          2.     Trial is currently set for January 4, 2021. The Government desires and intends to

22   continue producing discovery, including that discovery designated above, as soon as possible.

23          3.     The indictment in this case arises out of covert investigation into the Defendants’

24   alleged conspiracy and unlawful distribution of controlled substances, including hydrocodone.


                                                      1
         Case 2:20-cr-00297-RFB-DJA Document 22 Filed 11/20/20 Page 2 of 4



1            4.     The Government believes that dissemination of the Protected Material, could

2    reveal personal identifying information of potential witnesses.

3            5.     In order to protect the potential witnesses and suspects involved in and revealed

4    by the Protected Material, the parties intend to restrict access to the Protected Material in this

5    case to the following individuals: the defendant, attorneys for all parties, and any personnel that

6    the attorneys for all parties considered necessary to assist in performing that attorneys’ duties in

7    the prosecution or defense of this case, including investigators, paralegals, experts, support staff,

8    interpreters, and any other individuals specifically authorized by the Court (collectively, the

9    “Covered Individuals”).

10           6.     Without leave of Court, the Covered Individuals shall not:

11                  a.      make copies for, or intentionally allow copies of any kind to be made by

12                          any other person of the Protected Material in this case, or intentionally

13                          permit dissemination of the Protected Material at the Pahrump jail facility,

14                          or any other detention facility where either Defendant may be housed, to

15                          include leaving a copy of the Protected Material unsecured at any detention

16                          facility where either Defendant may be housed;1

17                  b.      intentionally allow any other person to read, listen, or otherwise review the

18                          Protected Material;

19   ///

20   ///

21

22   1
      The Defendants were released on conditions on November 3, 2020. It is the parties’ understanding that,
     in the event the Defendants are ever housed in a correctional facility during the pendency of this case, a
23   copy of the Protected Material will be provided to the library located at that facility where the Defendant
     can check it out and view it as needed. However, when the Defendant is finished viewing the Protected
24   Material, she must return his copy of the Protected Material to the library for safekeeping.


                                                         2
      Case 2:20-cr-00297-RFB-DJA Document 22 Filed 11/20/20 Page 3 of 4



1                  c.      use the Protected Material for any other purpose other than preparing to

2                          defend against or prosecute the charges in the indictment or any further

3                          superseding indictment arising out of this case; or

4                  d.      attach the Protected Material to any of the pleadings, briefs, or other court

5                          filings except to the extent those pleadings, briefs, or filings are filed under

6                          seal.

7           7.     Nothing in this stipulation is intended to restrict the parties’ use or introduction of

8    the Protected Material as evidence at trial or support in motion practice.

9           8.     The parties shall inform any person to whom disclosure may be made pursuant to

10   this order of the existence and terms of this Court’s order.

11          9.     Should a reasonable need for this protective order cease to exist, on grounds other

12   than a Covered Individual or some other person violating or circumventing its terms, the

13   Government will move expeditiously for its dissolution.

14          10.    The defense hereby stipulates to this protective order.

15                                               Respectfully submitted,

16                                               For the United States:

17                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
18
                                                  /s/ Peter S. Levitt
19                                               PETER S. LEVITT
                                                 Assistant United States Attorney
20   ///

21   ///

22   ///

23   ///

24   ///


                                                      3
      Case 2:20-cr-00297-RFB-DJA Document 22 Filed 11/20/20 Page 4 of 4



1                                       For the Defense:

2                                         /s/ Ronald A. Colquitt
                                        RONALD A. COLQUITT, ESQ.
3                                       Attorney for Defendant TWYLA RUSSELL

4
                                          /s/ Rebecca Levy
5                                       REBECCA LEVY, AFPD
                                        Attorney for Defendant MARISSA MILLER
6

7    IT IS SO ORDERED:

8
     _________________________                        November 20, 2020
                                                     _______________________
9
     RICHARD F. BOULWARE II                          Date
     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                            4
